             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:20-cv-00346-MR-WCM

BUDDY J. JONES                                         )
                                                       )
                  Plaintiff,                           )
v.                                                     )     ORDER
                                                       )
ALBEMARLE CORPORATION                                  )
                                                       )
                  Defendant.                           )
                                                       )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 8) filed by Angela B. Cummings. The Motion indicates

that Ms. Cummings, a member in good standing of the Bar of this Court, is

local counsel for Albemarle Corporation and that she seeks the admission of

Maria B. Biaggi, who the Motion represents as being a member in good

standing of the Bar of the State of New York. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 8) and ADMITS Maria

B. Biaggi to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                 Signed: February 11, 2021




     Case 1:20-cv-00346-MR-WCM Document 10 Filed 02/11/21 Page 1 of 1
